387 F.2d 952
Della Mae WEBB, a/k/a Della Davis, Appellant,v.Frank E. CLINE and Hartford Accident and Indemnity Companyof Hartford, Connecticut, Appellees.
No. 25089.
United States Court of Appeals Fifth Circuit.
Dec. 21, 1967.

John A. Nelson, St. Petersburg, Fla., for appellant.
Charles M. Roberts, Frank B. Watson, Jr., Roberts, Watson, Taylor & Friday, Fort Myers, Fla., for appellee Hartford Accident & Indemnity Co. of Hartford, Conn.
James A. Franklin, Jr., Henderson, Franklin, Starnes & Holt, Fort Myers, Fla., for appellee Frank Cline.
Before JONES, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

The judgment of the District Court is

1
Affirmed.